Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00123-CV
____________
 
SHLOMO M. HAMO, Appellant
 
V.
 
GEORGE O. BARROW D/B/A ROCK BOTTOM
CONSTRUCTION, Appellees
 

 
On Appeal from the 10th District
Court
Galveston County,
Texas
Trial Court Cause No. 04CV0443
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 3, 2005.  On July 19, 2006, the
parties filed a motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Justices Hudson, Fowler, and Seymore.